DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/475,795 filed on 7/03/2019. Claims 1-20 are pending. Claims 1-20 have been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. PCT/EP2017/050651, filed on 01/13/2017.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
Claim 1: a fist component in line 3, a second component in line 5, and one first displacement element in line 8, 
Claim 12 : a fist component in line 11, a second component in line 12, and one first displacement element in line 15,
 Claim 14: a bearing arrangement in line 3 
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification Objections
Para 28, line 21, the phrase “the inner ring 10” should read “the inner ring 11”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6,7, 9, 14, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, line 3, the limitation “a ring” renders the claim indefinite because it is not clear this is a new ring or either one of rings 11 and 12 in light of the specification (see para 28). Clarification is required. Similar issue has been observed in claim 9.
Regarding claim 14, line 3, the limitation “a housing” renders the claim indefinite because it is not clear this is a new housing or the differential housing unit 140 in light of the specification. Also it is not clear how the at least one drive element connected to at least one actuating element by a bearing arrangement as neither drawing nor specification has clearly mentioned about the bearing arrangement. Clarification is required.
Regarding claim 18-19, the preamble “Use” renders the claim indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. (see MPEP 2173.05(q))
Regarding claim 20, line 1, the preamble “in particular” renders the claim indefinite because it is not clear whether the claim requires a vehicle comprising an electric drive or not. Clarification is required.
 Claim 7 is rejected as it depends on claim 6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because "Use" claims that do not purport to claim a particular method of operation for one of a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. 101 (see MPEP 2173.05 (q)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopich  (US 4222473 A) (hereinafter “Kopich”). 
Regarding claim 1, Kopich discloses a clutch unit (20, fig. 1-11) for a drive unit, comprising: 
at least one outer ring (24) and one inner ring (22), wherein the at least one outer ring and 5the at least one inner ring are mounted rotatably relative to each other, the outer ring (24) configured to be in operative engagement with a first component (e.g. 46, fig. 2) of a drive unit of a vehicle and the inner ring (22) configured to be in operative engagement with a second component (e.g. 60, fig. 2) of a drive unit of a vehicle; 
at least one first locking element (e.g. 28); and 
10at least one first displacement element (e.g. 38), the at least one first locking element movably mounted on one of the rings (e.g. 22, 24) and movable by the displacement element (38) in order to engage in a corresponding recess (e.g. the recess formed by the teeth 30, 32) of the other ring a rotationally fixed connection of the two rings in at least a first direction of rotation provided.
Regarding claim 2, Kopich teaches the clutch unit (20, fig. 1) according to claim 1, further comprising: 
at least one second locking element (26); and 
at least one second displacement element (e.g. 36, 46), the at least one second locking element (26) movably mounted on one of the rings (e.g. 22, 24) and movable by the second displacement element (36) in order to engage in a corresponding recess (e.g. the recess formed by the teeth 30, 32) of the other ring a 20rotationally fixed connection of the two rings in a second direction of rotation opposite to the first direction of rotation provided. (see col. 3, line 4-11, 61-end)
Regarding claim 3, Kopich teaches the clutch unit (20, fig. 1-4) according to claim 1, the first or second displacement element comprising: 
25at least one drive (e.g. 56, 70) and return element (e.g. 54, 68); and 
at least one actuating element (e.g.  58a, 59a and 58b, 59b) in operative engagement with the at least one locking element (e.g. 28, 26) in order to move the at least one locking element, the drive (56, 70) and return element (54) operatively engaged with the actuating element; 
the actuating element movable into a first position and into a second position, the locking element moved in - 14 - a corresponding recess of the other ring in one of the two positions (see col. 3, line 18-21) of the actuating element, and the locking element not engaging in the recess of the other ring in the other position of the actuating element.
Regarding claim 4, Kopich teaches the clutch unit according to claim 3, the at least one actuating element (e.g.  58a, 59a and 58b, 59b) arranged between the inner ring (22) and the outer ring (24).
Regarding claim 5, Kopich teaches the clutch unit according to claim 3, the at least one drive element provided in the form of a hydraulic cylinder arrangement and the return element provided in the form 10of a spring element (see col. 3, line 32 and 62); 
the drive element configured to move the actuating element into one of the two positions and the return element configured to move the actuating element into the other position. (see col. 3, line 18-21)
Regarding claim 6, Kopich teaches the clutch unit according to claim 1, the displacement element is comprising at least 15one ramp-shaped cross-section for moving the locking element into the corresponding recess of a ring (e.g. 22, 24).
Regarding claim 7, Kopich teaches the clutch unit according to claim 6, the actuating element is comprising at least one ramp-shaped cross-section for moving the locking element into the corresponding 20recess of a ring.
Regarding claim 8, Kopich teaches the clutch unit according to claim 1, the clutch unit is comprising a first mode of operation in which no locking element is engaging a recess of a ring so that both rings being independently rotatably provided. (see col.4, line 8-54)
Regarding claim 9, Kopich teaches the clutch unit according to claim 1, the clutch unit is comprising a second mode of operation in which only the at least one first locking element is engaging a corresponding recess of a ring providing a rotationally fixed connection of the two rings in at least the first direction of rotation. (see col.4, line 8-41, 55-end, col. 5, line 1-15)
Regarding claim 10, Kopich teaches the clutch unit according to claim 1, the clutch unit is comprising a third mode of operation in which only the at least one second locking element is engaging a corresponding recess of a ring providing a rotationally fixed connection of the two 5rings in at least the second direction of rotation. (see col.4, line 8-41, col. 5, line 16-34)
Regarding claim 11, Kopich teaches the clutch unit according to claim 1, the clutch unit is comprising a fourth mode of operation in which the at least one first locking element and the at least one second locking element each engaging corresponding recesses of a ring providing a 10rotationally fixed connection of the two rings in the first direction of rotation and the second direction of rotation. (see col.4, line 8-41, col. 5, line 35-end)
Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dzafic et al. (US 20190078674 A1) (hereinafter “Dzafic”). 
Regarding claim 19, Dzafic teaches a differential gear (151) comprising a housing unit (170) being arrangeable in a drive unit (100, fig. 1-4) wherein the drive unit, comprising: 
 at least one motor unit (111); 
15at least one drive wheel (e.g. 122, fig. 4) being operatively connected to and drivable by the motor unit; 
a differential gear (e.g. 151) with a housing unit (170, fig. 2) being drivable by the drive wheel (input shaft of differential 152 is connected to the carrier 122 of planetary gear 120, see para 40-49), the drive wheel and the housing unit arranged around a common axis of rotation (see fig. 3),
at least one clutch unit (130) provided between the drive wheel (122) and the housing 20unit (170) (see para 48).
Regarding claim 20, Dzafic teaches a vehicle, in particular a vehicle comprising an electric drive, comprising at least one drive unit (100, fig. 1-4) wherein the drive unit, comprising: 
 at least one motor unit (111); 
15at least one drive wheel (e.g. 122, fig. 4) being operatively connected to and drivable by the motor unit; 
a differential gear (e.g. 151) with a housing unit (170, fig. 2) being drivable by the drive wheel (input shaft of differential 152 is connected to the carrier 122 of planetary gear 120, see 
at least one clutch unit (130) provided between the drive wheel (122) and the housing 20unit (170) (see para 48).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dzafic et al. (US 20190078674 A1) (hereinafter “Dzafic”) in view of Kopich (US 4222473 A) (hereinafter “Kopich”. Since Kopich ref has been cited to disclose the details of the at least clutch unit alongwith the actuation, all claims related to clutch units are combined together and the rejection is written under one motivational statement for clarification.  
Regarding claim 12, Dzafic teaches a drive unit (100, fig. 1-4) for a vehicle, comprising: 
 at least one motor unit (111) ; 
15at least one drive wheel (e.g. 122, fig. 4) being operatively connected to and drivable by the motor unit; 
a differential gear (e.g. 151) with a housing unit (170, fig. 2) being drivable by the drive wheel (input shaft of differential 152 is connected to the carrier 122 of planetary gear 120, see 
at least one clutch unit (131) being provided between the drive wheel (122) and the housing 20unit (170) (see para 48)
However, Dzafic fails to disclose the details of the at least clutch unit.
Kopich teaches a drive unit (fig. 1-11) for a vehicle, comprising: 
at least one outer ring (24) and one inner ring, wherein the at least one outer ring and the at least one inner ring are mounted rotatably relative to each other, the outer ring configured to be in operative engagement with a first component (e.g. 46, fig. 2) of a drive unit of a vehicle and the inner ring configured to be in operative engagement with a second 25component (e.g. 60, fig. 2) of a drive unit of a vehicle; 
at least one first locking element (e.g. 28); and 
10at least one first displacement element (e.g. 38), the at least one first locking element movably mounted on one of the rings (e.g. 22, 24) and movable by the displacement element (38) in order to engage in a corresponding recess (e.g. the recess formed by the teeth 30, 32) of the other ring a rotationally fixed connection of the two rings in at least a first direction of rotation provided. (see col. 1, lines 47-50, 59-61, 67-69, col. 2, lines 1-28)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dzafic by replacing the clutch unit as taught by Kopich so that the speeds of the driving and driven members are nearly synchronous, and multiple mode of operations can be achieved with easy and gentle transition between its operational modes and the drive unit will be compact and cost effective. 

Regarding claim 13, Dzafic /Kopich teaches the drive unit for a vehicle as modified according to claim 12, Kopich further teaches the drive unit comprising: the inner ring (22) of the clutch unit being arranged rotationally fixed to the housing unit (170 of Dzafic) of the differential gear (150 of Dzafic): and the outer ring (24) of the clutch unit being arranged rotationally fixed to the drive wheel (122 of Dzafic).
Regarding claim 14, Dzafic /Kopich teaches the drive unit for a vehicle as modified according to claim 12, Kopich further teaches at least one drive element (e.g. 56, 70 of Kopich) of the clutch unit being provided in a housing unit (e.g. 170, 140 of Dzafic) and the at least one drive element connected to at least one actuating element (e.g.  58a, 59a and 58b, 59b of Kopich) by a bearing arrangement (143 of Dzafic, see para 38).
Regarding claim 15, Dzafic /Kopich teaches the drive unit for a vehicle as modified according to claim 12, Dzafic further teaches the drive wheel (122) at least partially enclosing the housing unit (e.g. 170, 140).
Regarding claim 16, Dzafic /Kopich teaches the drive unit for a vehicle as modified according to claim 12, Kopich further teaches
the drive unit comprising at least a first operating mode in which no torque being 20transmitted between the drive wheel and the housing unit (see col.4, line 8-54);
 or
 comprising a second operating mode in which torque being transmitted between the drive wheel and the housing unit in a first direction only . (see col.4, line 8-41, 55-end, col. 5, line 1-15); 
or 
comprising a third mode of operation in which torque being transmitted in a second direction between the drive wheel and the housing unit in a second direction 25only (see col.4, line 8-41, 55-end, col. 5, line 1-15); 
or 
comprising a fourth mode of operation in which torque being transmitted in both directions between the drive wheel and the housing unit (see col.4, line 8-41, col. 5, line 35-end).
Regarding claim 17, Dzafic /Kopich teaches the drive unit for a vehicle as modified according to claim 12, Dzafic  further teaches the motor unit (111) and the drive wheel (122) being operatively connected by means of a gear wheel unit (120).
Regarding claim 18, Dzafic teaches a clutch unit (130) in a drive unit (100, fig. 1-4) wherein the drive unit, comprising: 
 at least one motor unit (111) ; 
15at least one drive wheel (e.g. 120, fig. 4) being operatively connected to and drivable by the motor unit; 
a differential gear (e.g. 151) with a housing unit (170, fig. 2) being drivable by the drive wheel (input shaft of differential 152 is connected to the carrier 122 of planetary gear 120, see para 40-49), the drive wheel and the housing unit arranged around a common axis of rotation (see fig. 3) so that high packing density and high customization can be achieved (see para 5),
the clutch unit (130) provided between the drive wheel (122) and the housing 20unit (170) (see para 48).
However, Dzafic fails to disclose the details of the clutch unit.
Kopich teaches a clutch unit (fig. 1-11) for a vehicle, comprising: 
at least one outer ring (24) and one inner ring, wherein the at least one outer ring and the at least one inner ring are mounted rotatably relative to each other, the outer ring configured to be in operative engagement with a first component (e.g. 46, fig. 2) of a drive unit of a vehicle and the inner ring configured to be in operative engagement with a second 25component (e.g. 60, fig. 2) of a drive unit of a vehicle; 
at least one first locking element (e.g. 28); and 
10at least one first displacement element (e.g. 38), the at least one first locking element movably mounted on one of the rings (e.g. 22, 24) and movable by the displacement element (38) in order to engage in a corresponding recess (e.g. the recess formed by the teeth 30, 32) of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dzafic by replacing the clutch unit as taught by Kopich so that the speeds of the driving and driven members are nearly synchronous, and multiple mode of operations can be achieved with easy and gentle transition between its operational modes and the drive unit will be compact and cost effective. 
As modified, the drive unit would have a at least one outer ring and one inner ring, wherein the at least one outer ring and the at least one inner ring are mounted rotatably relative to each other, the outer ring configured to be in operative engagement with a first component of a drive unit of a vehicle and the inner ring configured to be in operative engagement with a second 25component of a drive unit of a vehicle; at least one first locking element; and at least one first displacement element, the at least one first locking element movably mounted on one of the rings and movable by the displacement element in - 16- order to engage in a corresponding recess of the other ring a rotationally fixed connection of the two rings in at least a first direction of rotation being provided; as a results the speeds of the driving and driven members are nearly synchronous, and multiple mode of operations can be achieved with easy and gentle transition between its operational modes.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F. P/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655